DETAILED ACTION
Claims 1, 2, 6, 7, 9, 10, and 14-15 are presented for examination.
This office action is in response to submission under the After Final Consideration Program 2.0 on 30-JUN-2021.
Interview conducted prior to submission. Examiner summary attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Examiner has reconsidered the IDS as requested by the Applicant on pg. 11 of the Applicant Argument/Remarks submitted 06/30/2021 (hereinafter ‘Remarks’).

Drawings
The replacement drawing of Fig. 9 was received on 06/30/2021 and will be entered.  These drawings is acceptable.

Response to Arguments - 35 USC § 101
Under Step 2A-Prong 1, the claims are analyzed for an abstract idea, law of nature, or natural phenomenon. Examiner finds the claims recites the abstract idea of mathematical concept which is evident from the term “calculate”.
Under Step 2A-Prong 2, the claims are analyzed if the claims recite additional elements that integrate the judicial exception into a practical application. After discussion with Applicant and amendment of the claims, Examiner finds the judicial exception is integrated into a practical application, determining if an autonomous vehicle is in a legal compliance state based on the model/simulation of moving objection. Further, MPEP § 2106.04 (II)(A)(2) states “the mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in MPEP § 2106.04(a)) in a claim means that the claim "recites" a judicial exception under Step 2A Prong One. However, mere recitation of a judicial exception does not mean that the claim is "directed to" that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. Prong Two thus distinguishes claims that are "directed to" the recited judicial exception from claims that are not "directed to" the recited judicial exception.” Modeling and simulation incorporate calculations to perform the necessary simulation. In the instant application, the model/simulation determines the state of the autonomous driving vehicle to determine the legal compliance of the vehicle. The claims are not directed to the judicial exception of the mathematical concept.
35 USC § 101 have been fully considered and are persuasive.  The rejection of 35 USC § 101 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The Japanese Patent Office (hereinafter ‘JPO’) mailed a notice of reasons for refusal dated 06/15/2021 (hereinafter ‘JPO Action’). The JPO Action cited two documents, JP 2017-105453A and JP 2015-182764A and both references were previously submitted in the IDS dated 07/17/2018 and IDS dated 11/11/2020, respectively. The combination of JP 2017-105453A and JP 2015-182764A is cited as teaching claim 1 submitted to the JPO, which closely parallels the claim set submitted 07/17/2018 into U.S. prosecution. The JPO Action cites claims 2-3 and claims 6-7 as differentiating over the prior art. Claims 3-5 in the instant Application were cancelled and incorporated into Claim 1 in the claim submitted 02/19/2021 of the instant Application. Therefore, Examiner concludes the JPO Action supports the conclusion found in the Final Rejection dated 03/30/2021 Claim 1 and 9 are allowable over the prior art.

The JPO Action also cites JP 2015-228204A (US 9463797 B2), JP 2009-169912A, WO 2016/056176 A1 (US 10372089 B2), and JP 2016-521895A (US 10996643 B2) as pertinent to the disclosure. These references have been reviewed and made of record. JP 2016-51465A is a cited document, however, no document can be retrieved (appears to be missing a digit).


It is further noted, the amendment submitted 06/30/2021 further narrows the scope of the claim and further differentiates over the prior art.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1 and 9, specifically

set an initial traffic scene, in which an autonomous driving vehicle model and a moving object model are involved, by setting: 
(i) an initial state of the autonomous driving vehicle model on which an autonomous driving is performed, 
(ii) an initial state of the moving object model, and 
(iii) a road environment in which the autonomous driving vehicle model and the moving object model are disposed;
calculate a past traffic scene candidate, in which the autonomous driving vehicle model and the moving object model are involved, at a past time point back traced from a time point of the initial traffic scene based on the initial traffic scene, wherein the past traffic scene candidate is calculated by repeatedly calculating the states of the autonomous driving vehicle model and the states of the moving object model at the time points that are time points back traced from the time point of the initial traffic scene by a predetermined time length;
determine whether both the state of the autonomous driving vehicle model and the state of the moving object model are in a legal compliance state which was set in advance;
based upon both the state of the autonomous driving vehicle model and the state of the moving object model being in the legal compliance state, set the past traffic scene candidate as a past traffic scene; and
evaluate a performance of the autonomous driving based on the past traffic scene.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim 1, 2, 6, 7, 9, 10, and 14-15 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127